                                                                                 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



STEVE A. MCLEOD,

                  Plaintiff,

v.                                              CASE NO. 4:19cv324-RH-CAS

MARK S. INCH et al.,

                  Defendants.

_____________________________/


     ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 10. No objections have been filed.

         As noted in the report and recommendation, the plaintiff has at least three

“strikes” under 28 U.S.C. § 1915(g) and has not adequately alleged that he is in

imminent danger of serious physical injury. The plaintiff therefore cannot proceed

in forma pauperis. Accordingly,

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

opinion.



Case No. 4:19cv324-RH-CAS
                                                                                     Page 2 of 2




         2. The plaintiff’s motion to proceed in forma pauperis, ECF No. 9, is denied.

         3. The plaintiff must pay the filing fee by December 30, 2019.

         4. If the plaintiff pays the filing fee as required, the clerk must refer the case

to the magistrate judge for further proceedings.

         5. If the plaintiff does not pay the filing fee as required, the clerk must refer

the case to me for entry of an order of dismissal.

         SO ORDERED on November 21, 2019.

                                           s/Robert L. Hinkle
                                           United States District Judge




Case No. 4:19cv324-RH-CAS
